Adams, Judge.
In Thurman v. State Farm Mut. Auto. Ins. Co., 278 Ga. 162 (598 SE2d 448) (2004), the Supreme Court reversed our decision in Thurman v. State Farm Mut. Auto. Ins. Co., 260 Ga. App. 338 (579 SE2d 746) (2003). In accordance with the mandate of the Supreme Court, the former judgment of this Court in this case is vacated, and the decision of the trial court is reversed.

Judgment reversed and case remanded.


Ruffin, P. J., and Barnes, J., concur.

*38Decided August 10, 2004.
Jerry B. Hatcher, for appellant.
McLain & Merritt, William S. Sutton, Ambadas B. Joshi, for appellee.